O’BRIEN, Judge,
concurring.
I concur fully with the majority opinion. I think it essential to say further that perjury is a continuing, pervasive evil in criminal cases at the trial level, and one which necessitates constant monitoring by trial judges.
The ability of trial juries to discern the difference between truth and falsehood in the testimony of the witnesses emphasizes one of the virtues of the jury system. Nonetheless the proliferation of false swearing requires eternal vigilance on the part of every court officer to insure integrity in the administration of criminal justice.